893 F.2d 400
282 U.S.App.D.C. 193
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Abdul Wakil AMIRI, Appellantv.DISTRICT OF COLUMBIA DEPARTMENT OF HEALTH AND HUMAN SERVICES.And consolidated cases
No. 89-7067.
United States Court of Appeals, District of Columbia Circuit.
Jan. 8, 1990.

Before WALD, Chief Judge and STEPHEN F. EDWARDS and SILBERMAN, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was considered on the record on appeal from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir.Rule 14(c).  It is


2
ORDERED AND ADJUDGED that the order of the district court filed December 13, 1988 granting summary judgment for appellees, and the order of the district court filed March 21, 1989 entering judgment for appellees and dismissing appellant's complaints with prejudice, be affirmed substantially for the reasons stated by the district court in the memorandum opinions accompanying those orders.  The findings of fact included in the memorandum opinion of March 21, 1989 are not clearly erroneous, Anderson v. City of Bessemer City, N.C., 470 U.S. 564 (1985), and the conclusions of law are correct.   See McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1972).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.